UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549-1004 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, Commission File Number 1-1031 RCLC, INC. (Exact name of registrant as specified in its charter) New Jersey 22-0743290 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1480 Route 9 North, Woodbridge, NJ 07095 (Address of principal executive offices) (732) 877-1788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting company ­X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of May 20, 2010, there were 5,083,539 shares of the registrant's common stock outstanding. RCLC, INC. FORM 10-Q INDEX PART I - FINANCIAL INFORMATION: PAGE ITEM 1 - FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS: MARCH 31, 2, 2009 3 CONSOLIDATED STATEMENTS OF OPERATIONS: QUARTER ENDED MARCH 31, 2010 AND 2009 4 CONSOLIDATED STATEMENTS OF CASH FLOWS: QUARTER ENDED MARCH 31, 2010 AND 2009 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4T - CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION: ITEM 6 – EXHIBITS 19 SIGNATURES 20 2 Index PART I- FINANCIAL INFORMATION ITEM 1 -FINANCIAL STATEMENTS RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands of dollars) March 31, December 31, 2010 2009 (unaudited) ASSETS CURRENT ASSETS: Cash $ 65 $ - Other current assets 409 329 Current assets of discontinued operations 5,600 6,419 TOTAL CURRENT ASSETS 6,074 6,748 Property, plant and equipment, at cost: Machinery and equipment 123 121 123 121 Less accumulated depreciation and amortization 114 111 9 10 Other assets 1,155 1,626 Other assets of discontinued operations 5,432 8,836 $ 12,670 $ 17,220 LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES: Short-term debt $ 300 $ 300 Accounts payable 2,735 2,394 Accrued expenses 2,161 2,010 Current liabilities of discontinued operations 7,663 14,693 TOTAL CURRENT LIABILITIES 12,859 19,397 Other long-term liabilities 2,100 2,136 Other long-term liabilities of discontinued operations 468 476 STOCKHOLDERS' DEFICIENCY: Common stock 5,173 5,173 Additional paid-in capital 30,007 30,007 Accumulated deficit (33,633 ) (35,606 ) Accumulated other comprehensive loss (2,707 ) (2,766 ) (1,160 ) (3,192 ) Less cost of treasury shares 1,597 1,597 TOTAL STOCKHOLDERS' DEFICIENCY (2,757 ) (4,789 ) $ 12,670 $ 17,220 See notes to consolidated financial statements. 3 Index RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands of dollars, except per share data) (unaudited) Three Months Ended March 31, 2010 2009* NET SALES $ - $ - Cost and expenses: General and administrative 480 339 Depreciation and amortization 5 15 485 354 LOSS FROM CONTINUING OPERATIONS BEFORE INTEREST AND OTHER ITEMS (485 ) (354 ) Other expense: Interest expense 6 16 Other-net 129 134 135 150 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (620 ) (504 ) Income tax benefits (244 ) (196 ) LOSS FROM CONTINUING OPERATIONS (376 ) (308 ) Gain on sale of discontinued operation, net of tax provision of $2,344 3,148 - Loss from discontinued operations (net of tax benefits of $(565) and $(751)) (799 ) (1,103 ) NET EARNINGS (LOSS) $ 1,973 $ (1,411 ) EARNINGS (LOSS) PER COMMON SHARE: Basic: Loss from continuing operations $ (0.07 ) $ (0.06 ) Earnings (loss) from discontinued operations 0.46 (0.22 ) Net earnings (loss) $ 0.39 $ (0.28 ) Diluted: Loss from continuing operations $ (0.07 ) $ (0.06 ) Earnings (loss) from discontinued operations 0.46 (0.22 ) Net earnings (loss) $ 0.39 $ (0.28 ) * Reclassified for comparability. See notes to consolidated financial statements. 4 Index RCLC, INC.AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Three Months Ended March 31, 2010 2009 * Cash Flows from Operating Activities: Net earnings (loss) $ 1,973 $ (1,411 ) Adjustments to reconcile net earnings (loss) to net cash provided by (used in) operating activities: Loss from discontinued operations 799 1,103 Gain on sale of discontinued operation (5,492 ) - Depreciation and amortization 5 15 Stock option expense - 6 Deferred income taxes 407 (369 ) Increase (decrease) in cash from changes in: Current assets and current liabilities 412 1,220 Other non-current assets and other long-term liabilities 13 9 Net change in pension-related accounts 72 85 Net cash provided by (used in) operating activities of continuing operations (1,811 ) 658 Net cash used in operating activities of discontinued operations (3,684 ) (136 ) Net Cash Provided by (Used in) Operating Activities (5,495 ) 522 Cash Flows from Investing Activities: Capital expenditures (2 ) - Net cash used in investing activities (2 ) - Net cash provided by (used in) investing activities of discontinued operations 9,751 (4 ) Net Cash Provided by (Used in) Investing Activities 9,749 (4 ) Cash Flows from Financing Activities: Proceeds from short-term debt - 25 Proceeds from long-term debt - - Payments of short-term debt - - Payments of long-term debt - (3 ) Net cash provided by financing activities - 22 Net cash used in financing activities of discontinued operations (4,098 ) (593 ) Net Cash Used in Financing Activities (4,098 ) (571 ) Net Increase (Decrease) in Cash and Cash Equivalents for Continuing Operations (1,813 ) 680 Net Increase (Decrease) in Cash and Cash Equivalents for Discontinued Operations 1,969 (733 ) Net Increase (Decrease) in Cash and Cash Equivalents 156 (53 ) Cash and Cash Equivalents at Beginning of Period 40 84 Cash and Cash Equivalents at End of Period $ 196 $ 31 * Reclassified for comparability. See notes to consolidated financial statements. 5 Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED MARCH 31, 2010 (UNAUDITED) Note
